trow.


                           _j^<W r^ dOW co£lU LO


                                                                 Z!^, ^      &q /5"
                                                     FILED IN COU; . OF APPEALS
                                                       12th Court of A;


T5: CjLu, 3 Uit, Hert
                                                             TYLEH TEXA:,

    jlfjr) vM*\ fnA sUt^i Jv&        3£H                 CATHY S. LUSK, C|


                                           f-£:          C^\^ /Jo.    l^-i^- oo'3d-v -c^
      f


                            l/,
                              /&o^           IA~Jl>-J\




                                                                                             «6-h_


                                                                                             "X




^         /9^
                                                                                      1/tf